Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 AGREEMENT AND RELEASE A. The Parties To This Agreement and Release 1. THE EMPLOYEE means Dr. Alan E. Barton an individual who lives at 127 Edgehill Road, Bala Cynwyd, PA 19004. 2. Rohm and Haas means Rohm and Haas Company, a Delaware corporation, with its corporate offices at 100 Independence Mall West, Philadelphia, Pennsylvania, 19106-2399; and any of the subsidiaries or affiliates, past and present, direct or indirect predecessors, successors, parents, subsidiaries, business units or affiliated companies of Rohm and Haas including, without limitation, Rohm and Haas Chemicals L.L.C., Morton International, Inc., Rohm and Haas Electronic Materials, L.L.C. and Rohm and Haas Electronic Materials CMP Inc. 3. This Agreement and Release shall hereinafter be referred to as the Agreement. B. Background 4. THE EMPLOYEES service date with Rohm and Haas is February 20, 1984. 5. THE EMPLOYEES Last Day Worked (LDW) will be December 31, 2008, when he will separate from Rohm and Haas. If THE EMPLOYEES LDW is a date earlier than December 31, 2008, certain amounts in this agreement will be pro-rated to reflect the earlier LDW, and payment terms will be extended as necessary to comport with applicable laws. In no event will THE EMPLOYEES LDW be a date later than December 31, 2008. C. Benefits To Be Paid To THE EMPLOYEE If THE EMPLOYEE Does Not Sign This Agreement Or If THE EMPLOYEE Signs This Agreement And Then Revokes It 6. THE EMPLOYEE is free to sign this Agreement or not sign it. If THE EMPLOYEE chooses not to sign it, or signs it and subsequently revokes it, THE EMPLOYEE will be eligible to be paid the usual and customary benefits available to similarly situated Rohm and Haas employees and will be paid for any currently accrued and unused vacation earned as of December 31, 2008. 7. The amounts payable to THE EMPLOYEE will be processed in the next payroll cycle immediately following expiration of the Review Period described in Paragraph 24 below. Any indebtedness or amounts owed by THE EMPLOYEE to Rohm and Haas, including, but not limited to, arrearages on THE EMPLOYEEs corporate credit card, will offset any monies otherwise to be paid to THE EMPLOYEE under Paragraph 6 of this Agreement. D. Benefits To Be Paid To THE EMPLOYEE If THE EMPLOYEE Signs This Agreement And Does Not Revoke It 8(a). If THE EMPLOYEE signs this Agreement within the Review Period as defined in Paragraph 24, below, and does not revoke it, THE EMPLOYEE will separate from Rohm and Haas on the LDW and receive a lump-sum payment in the amount of $525,000.00, less applicable taxes and withholdings. This payment will be paid to THE EMPLOYEE on or after July 2, 2009, and no later than July 31, 2009. However, if THE EMPLOYEEs LDW is earlier than December 31, 2008, this payment will be made no sooner than six months and one day after the LDW, and no later than seven months after the LDW. 8(b). THE EMPLOYEE will be paid for any currently accrued and unused vacation or floating holiday earned as of December 31, 2008. This payment will be made as soon as administratively feasible, but no later than 60 days from the later of the date that this Agreement is signed and received by Rohm and Haas, or the LDW. 8(c). To compensate THE EMPLOYEE for agreeing to remain employed with Rohm and Haas until December 31, 2008, as well as for all of THE EMPLOYEEs obligations under this Agreement, Rohm and Haas has agreed to make an additional payment to THE EMPLOYEE that would not otherwise be payable to THE EMPLOYEE, in the amount of $619,000.00. This payment will be paid to THE EMPLOYEE on or after July 2, 2009, but in no event later than July 31, 2009. 9. If the Board of Directors of Rohm and Haas grants awards under the Annual Incentive Award Plan for the year 2008, then THE EMPLOYEE will be eligible for a pro-rated award for work performed through THE EMPLOYEEs LDW; such an award to be determined in accordance with the terms and conditions of that Plan, and said award if granted is expected to be paid in or about March 2009. However, if THE EMPLOYEEs LDW is earlier than December 31, 2008, this payment will be made no sooner than six months and one day after the LDW, and no later than seven months after the LDW. By signing this Agreement, THE EMPLOYEE expressly acknowledges that no award will be paid if the Board does not grant any awards under the Plan or if THE EMPLOYEE is ineligible to receive an award under the terms and conditions of the Plan at the time of grant. 10. THE EMPLOYEE will be paid an amount equivalent to the value of 17,103 shares of Rohm and Haas Company restricted stock, the value of which will be calculated based on an average of the highest and lowest stock price on the LDW. The funds will be paid to THE EMPLOYEE on or after July 2, 2009, and no later than July 31, 2009. However, if THE EMPLOYEEs LDW is earlier than December 31, 2008, this payment will be made no sooner than six months and one day after the LDW, and no later than seven months after the LDW. THE EMPLOYEE will also be paid an amount equivalent to the exercise value of all of the unvested stock options held by THE EMPLOYEE, the value of which will be calculated using an average of the highest and lowest stock price on the LDW. This payment will be made no sooner than six months and one day after the LDW, and no later than seven months after the LDW. THE EMPLOYEE will be paid 36/36ths of the Performance Share Plan Award for the 2006-2008 Performance Cycle using the Performance Share Target designated for a Level 94 employee. The funds will be paid in the normal course. However, if THE EMPLOYEEs LDW is earlier than December 31, 2008, this payment will be pro-rated accordingly, and made no sooner than six months and one day after the LDW, and no later than seven months after the LDW. -2- 12. THE EMPLOYEE will be paid 24/36ths of the Performance Share Plan Award for the 2007-2009 Performance Cycle using the Performance Share Target designated for a Level 94 employee. The funds will be paid to THE EMPLOYEE on or after July 2, 2009, and no later than July 31, 2009. However, If THE EMPLOYEEs LDW is earlier than December 31, 2008, this payment will be pro-rated accordingly, and made no sooner than six months and one day after the LDW, and no later than seven months after the LDW. THE EMPLOYEE will not be eligible for an Award for the remainder of the 2007-2009 Performance Cycle, and expressly waives any entitlement to be eligible for or participate in the 2007-2009 Award Cycle that might otherwise apply for time worked in 2008. THE EMPLOYEE will be paid 12/36ths of the Performance Share Plan Award for the 2008-2010 Performance Cycle using the Performance Share Target designated for a Level 94 employee. The funds will be paid to THE EMPLOYEE on or after July 2, 2009, and no later than July 31, 2009. However, if THE EMPLOYEEs LDW is earlier than December 31, 2008, this payment will be pro-rated accordingly, and made no sooner than six months and one day after the LDW, and no later than seven months after the LDW. THE EMPLOYEE will not be eligible for an Award for the remainder of the 2008-2010 Performance Cycle, and expressly waives any entitlement to be eligible for or participate in the 2008-2010 Award Cycle that might otherwise apply for time worked in 2008. Any indebtedness or monies owed by THE EMPLOYEE to Rohm and Haas, including, but not limited to, arrearages on THE EMPLOYEEs corporate credit card, will offset any monies otherwise to be paid to THE EMPLOYEE under the terms of this Agreement. E. The Release of Claims In return for the promises and covenants herein, which exceed that to which THE EMPLOYEE is otherwise entitled under Rohm and Haas policies and practices, THE EMPLOYEEs representatives, successors, heirs, and assigns do hereby completely release and forever discharge Rohm and Haas, its past and present direct or indirect predecessors, successors, parents, subsidiaries, business units or affiliated companies, its and their respective past and present directors, officers, attorneys, employees, successors, assigns, insurers and other representatives (collectively, the RELEASED PARTIES), from any and all manner of claims, demands, actions, causes of action, suits, arbitration proceedings, debts, costs, judgments, executions, claims and demands of whatsoever nature, direct or indirect, known or unknown, asserted or unasserted, matured or not matured, which THE EMPLOYEE or THE EMPLOYEEs spouse, children, heirs, parents, siblings, extended family, successors or assigns, or other representatives, either individually or collectively (RELEASING PARTIES), ever had, now or hereinafter can, shall or may have against the RELEASED PARTIES, from the beginning of time until, and including, the later of the LDW, or the date of this Agreement arising out of or in any manner relating to any and all events or circumstances in any way related to or arising from THE EMPLOYEEs employment with Rohm and Haas or any of the RELEASED PARTIES or the termination of that employment. This Agreement specifically includes, but is not limited to, any and all claims for wrongful discharge, breach of contract (whether express or implied), and all forms of employment discrimination in violation of federal, state or local statute, ordinance, executive order, or common law (including but not limited to claims for discrimination on the basis of race, color, religion, sex, national origin, mental or physical disability or for age -3- discrimination under Title VII of the Civil Rights Act of 1964 [42 U.S.C. 2000e et. seq.], the Age Discrimination in Employment Act [42 U.S.C. 621 et. seq.], the Civil Rights Act [42 U.S.C. 1981], the Americans With Disabilities Act [29 U.S.C. S 706, 42 U.S.C. 12101 et. seq.], the Family and Medical Leave Act [29 U.S.C. 2601 et. seq.] and any state Human Relations Act or any other such laws or any and all suits in tort [for personal injury or property damage of any kind] as well as any and all claims for damages whatsoever kind related to or arising from THE EMPLOYEEs employment relationship with Rohm and Haas or any of the RELEASED PARTIES or separation therefrom.) 16.
